DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “370” has been used to designate both Intelligent IO Router and write pending flag in FIG. 3. Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 121.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0035] recites “cache usage and statistics information 350,” which is inconsistent with FIG. 3. Does the Applicant mean “cache usage and statistics information 340?”
[0039] recites “cache 1212,” which is not depicted in any of the drawings. Does the Applicant mean “cache [[1212]] 1242?”
[0040] recites “cache slot 1221 in the higher-performing cache 1241 to a cache slot 1222 in the lower-performing cache 1242,” which is inconsistent with FIG. 3. Does the Applicant mean “cache slot [[1221]] 2201 in the higher-performing cache 1241 to a cache slot [[1222]] 2202 in the lower-performing cache 1242?”
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 2-11, drawn to determining whether to store data in a cache based on time to complete write operation, classified in G06F12/0871.
	II. Claims 12-19, drawn to determining whether to store data in a cache based on time to complete read operation, classified in G06F12/0871.

Claim 1 (directed to storing of data in cache) link inventions I and II, and would be examined with the elected invention.
	Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants (see MPEP § 806.05(j)).  In the instant case, the inventions as claimed, each have a materially different design, mode of operation, function, or effect.  As noted supra, Invention I is directed to determining whether to store data in a cache based on time to complete write operation, and Invention II is directed to determining whether to store data in a cache based on time to complete read operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter (specifically each invention would not infringe on each other (see MPEP 806.05)) and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); see Establishing Burden MPEP 808.02 (b) “A separate status in the art 
Therefore, search for one of the inventions is not likely to result in finding art pertinent to the other inventions, and would require searching different classes/subclasses or electronic resources, or employing different search queries.
Claim 1 links Inventions I and II.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the oral reply provided during the Examiner initiated telephonic interview with John Gorecki on December 2, 2021.

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitations “preforming cache slot allocation” in line 2, which is a typo. For purposes of examination, the Examiner construes the limitation to mean “performing cache slot allocation.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over SAIDI (Pub. No.: US 2017/0220478 A1), hereafter SAIDI, in view of FARMAHINI FARAHANI (Pub. No.: US 2018/0165214 A1), hereafter FARMAHINI.
Regarding claim 1, SAIDI teaches:
A non-transitory tangible computer readable storage medium having stored thereon a computer program for preforming cache slot allocation based on data origination location or final data destination location, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method (SAIDI [0042] 
receiving an IO (Input/Output) operation by a storage system (SAIDI [0041] teaches write instructions to write data items to the non-volatile byte-addressable (NVBA) memory 18),
the storage system having a high performing cache, a lower performing cache, and permanent storage (SAIDI [0041] teaches L1 cache 32, L2 cache 34, and NVBA memory 18; see also FIG. 1);
determining a storage location of data associated with the IO operation in permanent storage (SAIDI [0041] teaches for these writes, the fetch/decode/issue stage 38 signals to the control unit 38 of the FIFO 46 that an entry should be stored in the FIFO storage 50 indicative of the write operation which this write instruction is seeking to perform in the NVBA memory 18, which corresponds to a portion of the memory address specified by that write instruction);
after determining the storage location of the data associated with the IO operation in permanent storage, selecting a cache slot for the IO operation from either the high performing cache or the lower performing cache […] (see SAIDI [0041] above for signaling that an entry should be stored in the FIFO storage 50 indicative of the write operation which this write instruction is seeking to perform in the NVBA memory 18, which corresponds to a portion of the memory address specified by that write instruction, this portion being sufficient to uniquely identify a corresponding 
SAIDI does not appear to explicitly teach selecting a cache slot for the IO operation from either the high performing cache or the lower performing cache based on an estimated amount of time associated with moving the data associated with the IO operation between the selected cache slot and the storage location in permanent storage. 
However, FARMAHINI teaches the limitation (FARMAHINI [0012] teaches bypassing a cache when a write congestion condition is detected by transferring the requested data to a different cache; [0021] also teaches the memory controller receiving write requests at a rate that exceeds the write bandwidth for the main memory, where [0024] teaches a write congestion monitor detecting write congestion conditions in the main memory during periods of heavy write access to the main memory, and [0026] teaches bypassing the cache when a write congestion condition has been detected; see also [0029], [0032], and [0034]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI and FARMAHINI before them, to include 
Regarding claim 2, SAIDI in view of FARMAHINI teaches the elements of claim 1 as outlined above. SAIDI in view of FARMAHINI also teaches wherein the IO operation is a write operation (see SAIDI [0041] as taught above in reference to claim 1). 
Regarding claim 3, SAIDI in view of FARMAHINI teaches the elements of claim 2 as outlined above. SAIDI in view of FARMAHINI also teaches:
wherein selecting comprises determining an estimated amount of time associated with destaging the data associated with the IO operation from the selected cache slot to the storage location in permanent storage (FARMAHINI [0028] teaches the write congestion monitor determines whether a write congestion condition exists, such as the bus 138 being occupied (see FIG. 1 bus 138 connecting cache 130 to memory controller 140 for main memory 150), the write buffer 142 reaching a threshold 144 capacity, or a memory bank at the main memory 150 for the dirty cache line 115 servicing requests, and if a write congestion condition is detected, cache controller 135 is notified, and if the cache controller 135 determines that storing the data 117 at the cache 130 will result in the eviction of the dirty cache line 115 from the cache 130 and receives a signal that a write  
The same motivation that was utilized for combining SAIDI and FARMAHINI as set forth in claim 1 is equally applicable to claim 3. 

Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SAIDI in view of FARAHANI as applied to claims 2-3 above, and further in view of BENHASE (Pub. No.: US 2013/0132667 A1), hereafter BENHASE.
Regarding claim 4, SAIDI in view of FARMAHINI teaches the elements of claim 3 as outlined above. SAIDI in view of FARMAHINI does not appear to explicitly teach:
wherein the storage location in permanent storage is a drive on the storage system, and wherein determining the estimated amount of time associated with destaging the data to the storage location in permanent storage comprises determining an average write performance of the drive.
However, BENHASE teaches wherein the storage location in permanent storage is a drive on the storage system (BENHASE [0078] teaches storage 808 may include magnetic disk drive),
and wherein determining the estimated amount of time associated with destaging the data to the storage location in permanent storage comprises determining an average write performance of the drive
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI, FARMAHINI, and BENHASE before them, to include BENHASE’s adjusted destage rate in SAIDI and FARMAHINI’s storage system with write-back cache. One would have been motivated to make such a combination in order to allow maximum IOPS while satisfying read and write response time requirements for stringent requirements applications as taught by BENHASE ([0069]).
Regarding claim 5, SAIDI in view of FARMAHINI teaches the elements of claim 3 as outlined above. SAIDI in view of FARMAHINI does not appear to explicitly teach:
wherein the storage location in permanent storage is a track on a drive on the storage system, and wherein determining the estimated amount of time associated with destaging the data to the storage location in permanent storage comprises determining an average write performance of the track of the drive.
However, BENHASE teaches wherein the storage location in permanent storage is a track on a drive on the storage system (see BENHASE [0078] as taught above in reference to claim 4, where a magnetic disk drive stores data on tracks),
and wherein determining the estimated amount of time associated with destaging the data to the storage location in permanent storage comprises determining an average write performance of the track of the drive
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI, FARMAHINI, and BENHASE before them, to include BENHASE’s adjusted destage rate in SAIDI and FARMAHINI’s storage system with write-back cache. One would have been motivated to make such a combination in order to allow maximum IOPS while satisfying read and write response time requirements for stringent requirements applications as taught by BENHASE ([0069]).
Regarding claim 11, SAIDI in view of FARMAHINI teaches the elements of claim 2 as outlined above. SAIDI in view of FARMAHINI also teaches:
determining a quality of service level for the write operation (see FARMAHINI [0012], [0024], [0026], [0029], [0032], and [0034] as taught above in reference to claim 1 for detecting a write congestion condition to determine whether is cache bypassed for the write operation).
The same motivation that was utilized for combining SAIDI and FARMAHINI as set forth in claim 1 is equally applicable to claim 11.
SAIDI in view of FARMAHINI does not appear to explicitly teach determining if the write operation is a burst write operation, assigning the burst write operation to the lower performing cache if the burst write operation has a lower quality of service level, and assigning the burst write operation to the higher performing cache if the burst write operation has a higher quality of service level
However, BENHASE teaches determining if the write operation is a burst write operation (BENHASE [0027] teaches determining which ranks of secondary storage are used for applications with strict requirements on read response times that also have high write bursts and adjusts the destage rate to rate that is lower than a default destage rate).
SAIDI in view of FARMAHINI and BENHASE also teaches assigning the burst write operation to the lower performing cache if the burst write operation has a lower quality of service level, and assigning the burst write operation to the higher performing cache if the burst write operation has a higher quality of service level (see BENHASE [0027] above for determining which ranks of secondary storage are used for applications with strict requirements on read response times that also have high write bursts and adjusts the destage rate to rate that is lower than a default destage rate; [0055] also teaches determining stringent requirements ranks 111 (see FIG. 1) based on the write burst pattern, where if a rank is getting write bursts for less than 30 seconds and there are no writes for 50 seconds, then the rank may be determined to be a stringent requirements application rank, then constructing a bitmap of ranks that are used for stringent requirements application workloads).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI, FARMAHINI, and BENHASE before them, to include BENHASE’s adjusted destage rate in SAIDI and FARMAHINI’s .

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over SAIDI in view of FARAHANI as applied to claim 2 above, and further in view of STERNS (Pub. No.: US 2017/0039136 A1), hereafter STERNS.
Regarding claim 6, SAIDI in view of FARMAHINI teaches the elements of claim 2 as outlined above. SAIDI in view of FARMAHINI does not appear to explicitly teach:
determining an adjusted write pending estimate based on an adjustment to the estimated amount of time associated with destaging the data to the storage location in permanent storage. 
However, STERNS teaches the limitation (STERNS [0038] teaches setting the rate at which the cache is flushed to persistent storage subsystem 105, and [0040-0042] teach if cache analysis module 224 determines whether the cache usage limit (or capacity) has reached a high threshold value (for example, 80% of the total cache used capacity), flushing dirty data from the cache at a high rate, and if the cache capacity usage has reached a mid-level threshold (for example, 50% of the total cache capacity usage), flushing data from the cache using a moderate transfer rate, as well as low transfer rate or no flushing, accordingly).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI, FARMAHINI, and STERNS before them, to include STERNS’ dynamically adjusting cache flush rate in SAIDI and FARMAHINI’s storage system with write-back cache. One would have been motivated to make such a combination in order to improve the overall performance of caching operations by avoiding aggressive cache flushing, which delay read operations, adapting to different operating environments as taught by STERNS ([0003-0004] & [0038]).
Regarding claim 7, SAIDI in view of FARMAHINI and STERNS teaches the elements of claim 6 as outlined above. SAIDI in view of FARMAHINI and STERNS also teaches:
wherein determining the adjusted write pending estimate comprises determining a current percentage of cache slots that are write pending and determining a current workload of the storage system (see STERNS [0040-0042] as taught above in reference to claim 6). 
The same motivation that was utilized for combining SAIDI, FARMAHINI, and STERNS as set forth in claim 6 is equally applicable to claim 7. 
Regarding claim 8, SAIDI in view of FARMAHINI and STERNS teaches the elements of claim 7 as outlined above. SAIDI in view of FARMAHINI and STERNS also teaches:
wherein the step of selecting the cache slot for the IO operation from either the high performing cache or the lower performing cache is based in part on a determined quality of service level of the data associated with the write operation (see FARMAHINI [0012], [0024], [0026], [0029], [0032], and [0034] as taught above in reference to claim 1 for detecting a write congestion condition).
The same motivation that was utilized for combining SAIDI and FARMAHINI as set forth in claim 1 is equally applicable to claim 8. 
Regarding claim 9, SAIDI in view of FARMAHINI and STERNS teaches the elements of claim 6 as outlined above. SAIDI in view of FARMAHINI and STERNS also teaches:
comparing the adjusted write pending estimate with a first threshold; and wherein the step of selecting the cache slot for the IO operation from either the high performing cache or the lower performing cache is based on the result of the step of comparing the adjusted write pending estimate with the first threshold
The same motivation that was utilized for combining SAIDI, FARMAHINI, and STERNS as set forth in claim 6 is equally applicable to claim 9.  
Regarding claim 10, SAIDI in view of FARMAHINI and STERNS teaches the elements of claim 9 as outlined above. SAIDI in view of FARMAHINI and STERNS also teaches:
wherein a cache slot in the high performing cache is selected if the adjusted write pending estimate is lower than the first threshold, and a cache slot in the lower performing cache is selected if the adjusted write pending estimate is above the first threshold (see STERNS [0040-0042] as taught above in reference to claim 6 for comparing the cache usage limit to various thresholds and flushing dirty data from the cache at various rates, where if low T1 threshold has not been reached, no flushing may be performed, where FARMAHINI [0012], [0026], [0029], [0032], and [0034] teach bypassing a cache when a write congestion condition is detected by transferring the requested data to a different cache, i.e. if no flushing is performed, then there would be no write congestion detected, and thus, no bypassing the cache).
The same motivation that was utilized for combining SAIDI, FARMAHINI, and STERNS as set forth in claim 6 is equally applicable to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHAUDHARI (Pub. No.: US 2021/0216463 A1) – “LOGICAL MANAGEMENT OF A DESTAGE PROCESS AND DYNAMIC CACHE SIZE OF A TIERED DATA STORAGE SYSTEM CACHE THAT IS CONFIGURED TO BE POWERED BY A TEMPORARY POWER SOURCE DURING A POWER LOSS EVENT” relates to selecting a cache size based on the time of destaging extents of data in the cache.
BELLUOMINI (Pub. No.: US 2011/0320687 A1) – “REDUCING WRITE AMPLIFICATION IN A CACHE WITH FLASH MEMORY USED AS A WRITE CACHE” relates to setting the average rate of writing to avoid overrunning the cache.
GUPTA (Pub. No.: US 2012/0265934 A1) – “WRITING ADJACENT TRACKS TO A STRIDE, BASED ON A COMPARISON OF A DESTAGING OF TRACKS TO A DEFRAGMENTATION OF THE STRIDE” relates to determining whether estimated time to destage is smaller than a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138